The opinion of the Court was by
Tenney J.
Noah McKusick, who was summoned as trustee of the principal defendant, made a disclosure, which the plaintiff’s counsel do not contend should charge him. The plaintiff then files an allegation, without stating any specific facts, that the conveyance of certain chattels, therein mentioned, by Thurston P. McKusick to Noah McKusick was made in fraud of the plaintiff’s rights as a creditor, and therefore void. The trustee replies, that the chattels mentioned by the plaintiff in his allegation are identical with those referred to in his disclosure, and that the conveyance thereof was not fraudulent as against the creditors of the principal de-*75fondant. The plaintiff rejoins and says, “ that he ought not to be precluded from having the said Noah adjudged trustee of said Thurston, because he alleges and is ready to prove by facts not stated or denied by said Noah in his disclosure,” &c. that the conveyance of the chattels was fraudulent and void. To this rejoinder the trustee files a general demurrer, which is joined.
The rejoinder shows a reliance upon proof to be offered, of new matter, which is not stated or referred to in any manner in the allegation filed by the plaintiff. This, by a well known rule of pleading, is a departure from the allegation, and may be taken advantage of by general demurrer. Larned v. Bruce & al. 6 Mass. R. 57 ; Nels. Abr. 638; 4 T. R. 504 ; Stearns v. Patterson, 14 Johns. R. 132.
But if the plaintiff had at first stated all which is contained both in his allegation and rejoinder, it would have been bad upon general demurrer, as being in substance insufficient. “ The answer and statements sworn to, by any person summoned as trustee, shall be considered as true, in deciding how far he is chargeable, until the contrary is proved ; but the plaintiff and trustee may allege and prove other facts not stated or denied, by the supposed trustee, which may be material in deciding the question.” Rev. St. c. 119, § 33, amended by the act. of 1842, c. 31.
After the disclosure, pertinent evidence may be introduced by the plaintiff’ and trustee; but the former cannot show by direct proof, that any statement of the trustee in the disclosure is untrue, nor can the latter adduce direct evidence of confirmation of facts disclosed by him. But before “other facts” can be proved, they must be alleged; and to enable the plaintiff to hold the trustee charged, the allegation must be as distinct and specific as the proof expected to be offered in their support. This is necessary to secure the rights of the trustee; he should be able to know, whether the facts to be shown are such as are not stated or denied in his disclosure, or whether in his opinion they are relevant to the question, that he may, if he pleases, demur to the sufficiency of such *76facts; or have an opportunity to offer repelling or explanatory evidence. In the case before us, there was nothing in the allegation or the rejoinder, which gave to the trustee any information of the facts, relied upon by the plaintiff to show, that there should be a judgment against the trustee.

Rejoinder adjudged bad.